Citation Nr: 1635855	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-11 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES
 
1. Entitlement to an initial compensable rating prior to June 3, 2013, for sarcoidosis.
 
2. Entitlement to a disability rating in excess of 10 percent since June 3, 2013 for sarcoidosis. 
 
3. Entitlement to an effective date earlier than June 9, 2008 for the grant of service connection for sarcoidosis.
 
4. Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease prior to April 24, 2009. 
 
5. Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease since April 24, 2009.
  
 

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
K. Parke, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from August 1977 to September 1997.
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from December 2008, July 2010, March 2012, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in February 2016.
 
This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
The issues of entitlement to service connection for lumbar radiculopathy and for migraine headaches, to include as secondary to sarcoidosis have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
 
The issues of entitlement to an increased rating for sarcoidosis since June 3, 2013, entitlement to an effective date earlier than June 9, 2008 for the grant of service connection for sarcoidosis, and entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease since April 24, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1. Prior to June 3, 2013, the Veteran's sarcoidosis was not manifested by a Forced Expiratory Volume in one second, or a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent of the predicted value, and it was not manifested by a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent of that predicted.

2. Prior to April 24, 2009, the Veteran's lumbar degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, by favorable ankylosis of the entire thoracolumbar spine.
 
 
CONCLUSIONS OF LAW
 
1. Prior to June 3, 2013, the criteria for a rating of 10 percent for sarcoidosis were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2015).
 
2. The criteria for a rating higher than 20 percent for lumbar degenerative disc disease were not met prior to April 24, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the claims addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Service connection for sarcoidosis was granted in a July 2010 rating decision, effective from April 5, 2010 and assigned a noncompensable disability rating. In a March 2012 rating decision, an effective date of June 9, 2008 was assigned.  In a June 2013 rating decision, a 10 percent disability rating for sarcoidosis was assigned effective June 3, 2013.
 
Increased Disability Evaluations
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.
 
Sarcoidosis
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In Fenderson, the United States Court of Appeals for Veterans Claims discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran's sarcoidosis is evaluated under Diagnostic Codes 6846-6600. Hyphenated diagnostic codes are used when there is no specifically applicable diagnostic code and the disability is rated by analogy. See 38 C.F.R. § 4.27. The purpose of a hyphenated rating "is to add information to help describe the origins of a single disability when the disability is not one listed under the explicit [diagnostic code] for the given condition." Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).
 
Diagnostic Code 6846 is used to rate sarcoidosis.  That Code provides a 30 percent rating where there is evidence of pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  This Diagnostic Code also provides that sarcoidosis can be rated as active disease or residuals as chronic bronchitis under Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved.
 
Diagnostic Code 6600 provides disability ratings for chronic bronchitis based on the results of pulmonary function tests.  When Forced Expiratory Volume in one second (FEV-1) or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) is of 71 to 80 percent of the predicted value, or; when Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent of that predicted a 10 percent rating is assigned. When FEV-1, or FEV-1/FVC, or DLCO (SB) is 56- to 65-percent of that predicted a 30 percent rating is assigned.  38 C.F.R. § 4.97.
 
During the time period on appeal, the Veteran's VA treatment records and VA medical examination do not show that the appellant required corticosteroids to treat sarcoidosis.  The Veteran was afforded a VA medical examination in May 2011. The Veteran's FEV-1 predicted value was 100.6%, his FEV-1/FVC was 100%, and his DLCO (SB) was 100%.   Hence, there is no evidence that any of the findings showing that the appellant's forced expiratory volume, or his ratio of forced expiratory volume to forced vital capacity, of his diffusion capacity is so compromised so as to warrant a higher rating under 38 C.F.R. § 4.97.  Therefore, the Veteran is not entitled to a 10 percent disability rating for the time period on appeal. 

The appeal is denied.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Lumbar degenerative disc disease 
 
In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use. DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R.§ 4.45. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40. 
 
"Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. Id., 38 C.F.R. § 4.40. Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.
 
The Veteran's lumbar degenerative disc disease is evaluated under Diagnostic Code 5237.  Diagnostic Code 5237 is governed by the general rating formula for diseases or injuries of the spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease. Id.
 
Under the general formula, a rating of 40 percent is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.
 
The Veteran was afforded a VA medical examination of his low back disorder in August 2008.  Physical examination revealed significant advanced discogenic/degenerative arthritic changes from the fifth lumbar to the first sacral level with disc space narrowing at the fourth and fifth lumbar in association with a mild left lumbar scoliosis and lumbar radiculopathy.  Forward flexion was limited to 80 degrees with slight pain, extension was limited to 20 degrees with pain, lateral flexion was to 20 degrees bilaterally, and  lateral rotation was to 20 degrees bilaterally.  There was no ankylosis shown. 
 
The Veteran also submitted a July 2008 private medical record from Tri-City Medical Center. This showed that the Veteran had L4-L5 mild disc bulge with spinal stenosis and L5-S1 spondylosis contributing to the left sided foraminal narrowing. There was no central stenosis.  The Veteran further submitted an April 23, 2009 private medical record from Dr. C.R. interpreting the July 2008 radiographic studies. Dr. C.R. opined that the Veteran had significant disc degeneration at the L5-S1 level. 
 
The preponderance of the evidence shows that the Veteran's lumbar degenerative disc disease did not approximate the criteria for a rating higher than 20 percent at any time prior to April 24, 2009.  There is no evidence of ankylosis or forward flexion limited to 30 degrees or less.  As noted above, the general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  Hence, while the appellant's claim of low back pain is certainly credible, without evidence of either forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine the benefit sought on appeal must be denied.
 
The Veteran is competent to report his own observations with regard to the symptoms of his lumbar spine disability. See Jandreau v. Nicholson, 492 F.3d at 1376-77.  However, nothing in those statements provides support for a finding that the Veteran's symptoms were more severe under the pertinent rating criteria than those discussed above.  The only symptom the Veteran has reported is pain, which his current 20 percent rating reflects. 
 
In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45. Nothing in the record prior to April 24, 2009 demonstrates additional functional loss due to pain or any other DeLuca factor. 
 
The Board considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability. Specifically, the Board has considered whether a higher rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes. The record contains no evidence of a diagnosis of intervertebral disc syndrome or of incapacitating episodes. (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.) 38 C.F.R. § 4.71a.
 
The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.
 
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Extraschedular
 
The Board has considered whether the Veteran's sarcoidosis and lumbar degenerative disc disease warrant referral for extra-scheduler consideration.  In exceptional cases where scheduler disability ratings are found to be inadequate, consideration of an extra-scheduler disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-scheduler disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.
 
The Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has sarcoidosis with impaired pulmonary function and lumbar degenerative disc disease with painful limited motion.  Such symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6600, 6846 and 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 5276 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular rating is not warranted.
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
 

ORDER
 
Entitlement to a compensable rating for sarcoidosis from June 9, 2008 to June 2, 2013 is denied. 
 
Entitlement to a disability rating for lumbar degenerative disc disease in excess of 20 percent is denied for the period prior to April 24, 2009.
 
 
REMAND
 
The Veteran was afforded a VA medical examination in June 2013. During that examination, the examiner noted that the appellant required the use of corticosteroids but the examiner failed to answer the next question explaining the level of corticosteroids necessary. Without information on the level of corticosteroids required by the Veteran, he cannot be assigned the proper disability rating for  sarcoidosis since June 3, 2013.  The Veteran has submitted a March 2016 statement from his private physician, Dr. P.C., who stated that it was recommended that the Veteran take anti-inflammatory Motrin for two weeks and then if that was not helpful the appellant would have been placed on prednisone. However, this statement from Dr. P.C. does not cure the deficiency from the June 2013 VA medical examination because it does not provide a level of corticosteroids that would be used to treat the Veteran's service-connected sarcoidosis. 
 
The Veteran seeks entitlement to an effective date earlier than June 9, 2008 for the grant of service connection for sarcoidosis.  In a July 2010 rating decision VA granted service connection for sarcoidosis and assigned an effective date of April 5, 2010. In December 2010 the Veteran filed a notice of disagreement with this effective date.  In a March 2012 rating decision, the RO assigned an effective date of June 9, 2008.  However, the Veteran has yet to be furnished a statement of the case on the question of entitlement to an earlier effective date as required by law.  See Manlincon v. West, 12 Vet. App. 238 (1999).
 
The Veteran has not received a VA medical examination for lumbar degenerative disc disease since August 2008.  A more recent examination would allow the Board to evaluate the current level of severity of this disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").
 
Accordingly, the case is REMANDED for the following action:
 
1. Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for his sarcoidosis since June 3, 2013 and his low back since April 24, 2009.  The Veteran should be provided with all of the authorizations necessary to permit VA to obtain his private treatment records.   If the AOJ cannot locate all relevant federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2. Thereafter, schedule the Veteran for VA medical examinations to determine the severity of his  sarcoidosis since June 3, 2013, and the  severity of his lumbar degenerative disc disease since April 24, 2009. 
 
The examiners are to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiners must specify in the report that these records have been reviewed.  The examiners are to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of the Veteran's sarcoidosis and low back disorder.  
 
If the nature and severity of sarcoidosis changed during the period since June 3, 2013, the examiner must offer an opinion addressing when the change was first manifest and the nature of the change itself.  A complete rationale for any opinions expressed must be provided.  
 
If the nature and severity of the Veteran's lumbar degenerative disc disease changed during the period since April 24, 2009, the examiner must offer an opinion addressing when the change was first manifest and the nature of the change itself.  A complete rationale for any opinions expressed must be provided.  
 
If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4. The AOJ must issue the Veteran a statement of the case addressing the issue of entitlement to an effective date earlier than June 9, 2008 for the grant of service connection for sarcoidosis.  The Veteran is advised that the Board will not exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.  
 
5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
6.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


